Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is responsive to amendment filed on 07/08/2022. Claims 14, and 23 are amended. Claim 21 is canceled. Claims 6-12, 14-20, and 22-23 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 07/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6-12, 14-20, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 14 is/are drawn to method (i.e., a process), and claim(s) 23 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 14, and 23 is/are drawn to one of the statutory categories of invention.
Claims 6-12, 14-20, and 22-23 are directed to displaying information to the mobile device based on travel routes and association of a user. Specifically, the claims recite determining travel routes including, determining at least one respective travel route by mapping respective location signals from the respective mobile device over a geographical region; aggregating the travel routes determined, obtain a plurality of road segments, each of the plurality of road segments being part of a corresponding subset of the travel routes; establishing associations in an association database between at least some of the plurality of road segments and information displayed along public roads, including establishing associations between one or more road segments with certain information displayed proximate to the one or more road segments; wherein each respective road segment of the one or more road segments is associated with the certain information displayed proximate to the one or more road segments by a respective probability value indicating a probability of exposure to the certain information before, during or after traveling along the respective road segment; receiving an information request located on or near a particular road segment of the plurality of road segments; and determining content to impress based at least on information associated with the particular road segment, which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as computer systems, processors, databases, mobile device, network, and a non transitory computer readable medium, system merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the computer systems, processors, databases, mobile device, network, and a non transitory computer readable medium, system perform(s) the steps or functions of determining travel routes including, determining at least one respective travel route by mapping respective location signals from the respective mobile device over a geographical region; aggregating the travel routes determined, obtain a plurality of road segments, each of the plurality of road segments being part of a corresponding subset of the travel routes; establishing associations in an association database between at least some of the plurality of road segments and information displayed along public roads, including establishing associations between one or more road segments with certain information displayed proximate to the one or more road segments; wherein each respective road segment of the one or more road segments is associated with the certain information displayed proximate to the one or more road segments by a respective probability value indicating a probability of exposure to the certain information before, during or after traveling along the respective road segment; receiving an information request located on or near a particular road segment of the plurality of road segments; and determining content to impress based at least on information associated with the particular road segment. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a computer systems, processors, databases, mobile device, network, and a non transitory computer readable medium, system to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of displaying information to the mobile device based on travel routes and association of a user. As discussed above, taking the claim elements separately, the computer systems, processors, databases, mobile device, network, and a non transitory computer readable medium, system perform(s) the steps or functions of determining travel routes including, determining at least one respective travel route by mapping respective location signals from the respective mobile device over a geographical region; aggregating the travel routes determined, obtain a plurality of road segments, each of the plurality of road segments being part of a corresponding subset of the travel routes; establishing associations in an association database between at least some of the plurality of road segments and information displayed along public roads, including establishing associations between one or more road segments with certain information displayed proximate to the one or more road segments; wherein each respective road segment of the one or more road segments is associated with the certain information displayed proximate to the one or more road segments by a respective probability value indicating a probability of exposure to the certain information before, during or after traveling along the respective road segment; receiving an information request located on or near a particular road segment of the plurality of road segments; and determining content to impress based at least on information associated with the particular road segment. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of displaying information to the mobile device based on travel routes and association of a user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
As for dependent claims 6-12, 15-20, and 22 further describe the abstract idea of displaying information to the mobile device based on travel routes and association of a user. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.	

4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 6-12, 14-20, and 22-23.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “The Role of Location and Visual Saliency in Capturing Attention to Outdoor Advertising: How Location Attributes Increase the Likelihood For a Driver to Notice a Billboard Ad” describes “In attracting consumer attention to an ad, the out-of-home advertising industry has long recognized a billboard’s location and visual saliency as critically important (Ephron and Philport, 2005; OAAA, 1983, 2000). Whereas location refers to the placement of a billboard for optimal viewing, such as side of the road, distance from the road, and so on, visual sali-ency refers to the ability of an advertisement to be noticed based on its visual properties, independent of the structure on which it resides. In the complex visual environments where roadside advertising is typically found, advertisements more likely will be noticed, for reasons pertaining to visual saliency, if an advertisement space includes contrasting colors like red and green, dark and light areas independent of color contrasts, and unique orientations of adver-tisement components, such as features organized along a real or imaginary axis.The out-of-home advertising industry values its billboards largely through the calculation of audiences seeing the advertisements. The Trafﬁc Audit Bureau for Media Measurement, Inc. (TAB) is the U.S. industry body responsible for assigning media impressions and ratings to each TAB mem-ber advertisement location. These measures are based solely on the location of each piece of advertisement inventory. TAB makes no adjustment to allow for the impact of strong creative content or the visual saliency of a billboard. This is primarily because of difﬁculties in quantifying vis-ual saliency and the expense of tracking each advertisement execution. The current research offered a method to objectively quantify visual saliency’s measure and evaluate its importance in comparison to and in conjunction with billboard location attributes. By conducting two research studies, the authors found that a bill-board’s location, indeed, drives attention to advertising. Moreover, strong creative content, as deﬁned through the research-ers’ visual salience measure, is most effec-tive when the advertisement is properly located within the driving environment.”.	
	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#20090281716 teaches similar invention which describes The control unit 200 detects the current location of the mobile vehicle based on the current location received from GPS receiving unit 210, matches the detected current location of the mobile vehicle with the map data stored in the map database unit 280, determines a travel route of the mobile vehicle, and performs a guiding operation corresponding to the determined travel route. In particular, when the control unit 200 fails to find POI data that is input through the input unit 230 in order to find the destination, the control unit 200 logs the POI data. Then, according to a comparison between a user's actual arriving point and a destination designated by the navigation terminal according to newly-input POI data, the logged POI data that has not been found is registered as a candidate POI alias of the newly-input POI data, new candidate POI data, or a candidate POI alias or candidate changed POI data of predetermined POI data in the POI database unit 290. In addition, the control unit 200 receives updated map data and POI data through the wireless processing unit 260 from the map server, and the updated map data and POI data are stored in the map database unit 280 and the POI database unit 290.

Response to Arguments
7.	Applicant's arguments filed 07/08/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of displaying information to the mobile device based on travel routes and association of a user which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).

B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to displaying information to the mobile device based on travel routes and association of a user does not add technical improvement to the abstract idea. The recitations to “computer systems, processors, databases, mobile device, network, and a non transitory computer readable medium, system” perform(s) the steps or functions of determining travel routes including, determining at least one respective travel route by mapping respective location signals from the respective mobile device over a geographical region; aggregating the travel routes determined, obtain a plurality of road segments, each of the plurality of road segments being part of a corresponding subset of the travel routes; establishing associations in an association database between at least some of the plurality of road segments and information displayed along public roads, including establishing associations between one or more road segments with certain information displayed proximate to the one or more road segments; wherein each respective road segment of the one or more road segments is associated with the certain information displayed proximate to the one or more road segments by a respective probability value indicating a probability of exposure to the certain information before, during or after traveling along the respective road segment; receiving an information request located on or near a particular road segment of the plurality of road segments; and determining content to impress based at least on information associated with the particular road segment. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to displaying information to the mobile device based on travel routes and association of a user does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “computer systems, processors, databases, mobile device, network, and a non transitory computer readable medium, system” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of displaying information to the mobile device based on travel routes and association of a user. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621